ATTACHMENT TO NOTICE OF ALLOWABILITY 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 04/06/21 in response to the final Office Action mailed 01/06/21.  The amendment has been entered.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Frank C. Eisenschenk. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claim 13 is canceled.
(b)	Claim 12 is amended as set forth below:
--Claim 12 (Currently amended). A method of treating an inflammatory disease of the gastrointestinal system in a subject having said inflammatory disease, the method comprising orally administering a therapeutically effective amount of a recombinant lactic acid bacterium or a composition comprising said recombinant lactic acid bacterium to the subject 
	a)    genetically modified to eliminate the display of lipoteichoic acid (LTA) on its surface by eliminating the expression of phosphoglycerol transferase protein, to eliminate the display of surface layer protein B (SlpB) and surface layer protein X (SlpX) on the surface of said bacterium and to express surface layer protein A (SlpA) on its surface, wherein the SlpA has the amino acid sequence of SEQ ID NO: 4, the SlpB has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence at least 95% identical thereto, the SlpX has the amino acid sequence of SEQ ID NO: 3 or an amino acid sequence at least 95% identical thereto, and the phosphoglycerol transferase protein has the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence at least 95% identical thereto; or
	b)    lacking expression of LTA, SlpB and SlpX on the surface of said bacterium and is genetically modified to express SlpA on its surface, wherein the SlpA has the amino acid 
Status of Claims
3)	Claims 12, 14 and 17-19 have been amended via the amendment filed 04/06/21.
	Claims 15, 16, 20 and 21 have been canceled via the amendment filed 04/06/21.
	Claim 13 is canceled via this Examiner’s amendment.
Claim 12 is amended via this Examiner’s amendment.
	The examination has been extended to the Crohn’s disease and the ulcerative colitis inflammatory disease species.
	Claims 12, 14 and 17-19 are pending and are under examination.  
Objection(s) Withdrawn
4)	The objection to the specification and to claims 12, 18 and 19 made in paragraph 5 of the Office Action mailed 01/06/21 is withdrawn in light of Applicants’ amendments to the claims.
Rejection(s) Moot
5)	The rejection of claims 13, 16, 20 and 21 made in paragraph 8 of the Office Action mailed 01/06/21 under 35 U.S.C § 112(a) as containing new matter is moot in light of the cancellation of the claims.
6)	The rejection of claims 13, 16, 20 and 21 made in paragraph 9 of the Office Action mailed 01/06/21 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
7)	The rejection of claims 12, 18 and 19 made in paragraph 8 of the Office Action mailed 01/06/21 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
8)	The rejection of claims 12, 18 and 19 made in paragraph 9 of the Office Action mailed 01/06/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the amendments to the claims and/or the base claim.  



Conclusion
9)	Claims 12, 14 and 17-19, now renumbered as claims 1, 2 and 3-5 respectively. The claim amendment is supported by the canceled claim 13 and throughout the as-filed specification including Examples.
	Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the non-elected Crohn’s disease and the ulcerative colitis inflammatory disease species have been fully examined, and the species election requirement for these as set forth in the Office Action mailed 04/28/2020 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.      
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

			
April, 2021